FILED
                             NOT FOR PUBLICATION                             DEC 16 2009

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 UNITED STATES OF AMERICA,                       No. 08-10556

               Plaintiff - Appellee,             D.C. No. 2:08-cr-00783-GMS

   v.
                                                 MEMORANDUM *
 HERIBERTO MARTINEZ-CHACON,

               Defendant - Appellant.



                     Appeal from the United States District Court
                              for the District of Arizona
                      G. Murray Snow, District Judge, Presiding

                           Submitted November 17, 2009 **

Before:        ALARCÓN, TROTT, and TASHIMA, Circuit Judges.

        Heriberto Martinez-Chacon appeals from his guilty-plea conviction and 52-

month sentence for attempted illegal reentry after deportation, in violation of

8 U.S.C. § 1326.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
            The panel unanimously finds this case suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).

DAT/Research
       Pursuant to Anders v. California, 386 U.S. 738 (1967), Martinez-Chacon’s

counsel has filed a brief stating there are no grounds for relief, along with a motion

to withdraw as counsel of record. Martinez-Chacon has filed a pro se supplemental

brief requesting an evidentiary hearing, the Government has filed a motion to

dismiss instead of an answering brief, and Martinez-Chacon has filed a pro se

response to the motion to dismiss.

       Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80-81 (1988), discloses no arguable grounds for relief on direct appeal.

       Accordingly, counsel’s motion to withdraw is GRANTED, all pending

motions are DENIED, and the district court’s judgment is AFFIRMED.




DAT/Research                               2                                    08-10556